Citation Nr: 1609171	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headache disorder as secondary to the service-connected disability of degenerative disc disease, cervical spine (claimed as neck disability).

2.  Entitlement to service connection for headache disorder as secondary to the service-connected disability of degenerative disc disease, cervical spine (claimed as neck disability).

3.  Whether new and material evidence has been received to reopen a claim for service connection for right elbow disability as secondary to the service-connected disability of cellulitis, left elbow.

4.  Entitlement to service connection for right elbow disability as secondary to the service-connected disability of cellulitis, left elbow.

5.  Entitlement to service connection for blurred vision.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux) as secondary to the service-connected disability of degenerative joint disease (DJD) and degenerative disc disease (DDD) at L3-L4 secondary to surgical fusion of L4-L5 and L5-S1, with history of post-operative L4-S1 fusion residuals.

9.  Entitlement to service connection for degenerative disc disease (DDD), cervical spine (claimed as neck disability) as secondary to the service-connected lumbar spine disability.

10.  Entitlement to service connection for cervical radiculopathy, bilateral upper extremities (claimed as left and right arm numbness and pain) as secondary to the service-connected lumbar spine disability.

11.  Entitlement to a temporary total disability rating earlier than April 12, 2012, for degenerative joint disease (DJD) and degenerative disc disease (DDD) at L3-L4 secondary to surgical fusion of L4-L5 and L5-S1 (lumbar spine disability).

12.  Entitlement to a temporary total disability rating beyond August 1, 2012, for a lumbar spine disability. 

13.  Whether a rating reduction from 40 percent to 20 percent for a lumbar spine disability was proper.

14.  Entitlement to an effective date earlier than November 5, 2010, for the grant of service connection for urinary urgency.

15.  Entitlement to an effective date earlier than November 5, 2010 for the grant of service connection for erectile dysfunction.

16.  Entitlement to an effective date earlier than November 5, 2010, for special monthly compensation based on loss of use of a creative organ.

17.  Entitlement to an effective date earlier than October 28, 2010, for the grant of service connection for peripheral neuropathy of the right lower extremity.

18.  Entitlement to an effective date earlier than November 5, 2010 for the grant of service connection for left inguinal flank and abdomen scars.

19.  Entitlement to an effective date prior to May 13, 2013 for the grant of service connection for insomnia disorder.

20.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability after August 1, 2012.

21.  Entitlement to a disability rating in excess of 20 percent for urinary urgency.

22.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

23.  Entitlement to a compensable disability rating for erectile dysfunction.

24.  Entitlement to a compensable disability rating for surgery scar, low back.

25.  Entitlement to a disability rating in excess of 10 percent for abdomen and flank surgery scars.

26.  Entitlement to a compensable disability rating for left elbow cellulitis.

27.  Entitlement to a disability rating in excess of 10 percent for insomnia disorder.

28.  Entitlement to a compensable disability rating for left inguinal hernia (LIH), postoperative times three.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1996.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issue of entitlement to service connection for a neurological disability secondary to hernia surgery has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for headaches, GERD, DDD of the cervical spine, radiculopathy of the bilateral upper extremities; and increased ratings for a lumbar spine disability, urinary urgency, peripheral neuropathy of the right lower extremity, erectile dysfunciton, left inguinal hernia, left elbow cellulitis, scars of the low back, abdomen, and flank, and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for headaches was denied in an unappealed November 1996 decision of the RO.

2.  The evidence received since the November 1996 RO decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for headaches.

3.  The Veteran's initial claim of service connection for right elbow disability was denied in an unappealed July 2011 decision of the RO.

4.  The evidence received since the July 2011 RO decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a right elbow disability.

5.  Resolving all doubt in the Veteran's favor, his right elbow disability is related to his service-connected left elbow cellulitis.

6.  The Veteran's currently diagnosed myopia is not a recognized disability of the eyes for VA compensation purposes.

7.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a right shoulder disability.

8.  The preponderance of the evidence does not support a finding that the Veteran has a current diagnosis of a left shoulder disability.

9.  On April 12, 2012, the Veteran underwent a lumbar spine surgery that resulted in the necessity for at least one month of convalescence.

10.  The Veteran was medically cleared to return to work on July 2, 2012.

11.  In an October 2012 rating decision, the RO reduced the disability rating for a service-connected lumbar spine disability from 40 percent to 20 percent effective January 1, 2013.

12.  At the time of the reduction in the assigned disability rating from 40 percent to 20 percent on January 1, 2013, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected lumbar spine disability had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The RO also did not review the entire medical history of the lumbar spine disability.

13.  The RO received a claim for an increased rating for service connected lumbar spine and hernia disabilities from the Veteran on September 10, 2010.

14.  The RO received a claim for service connection for a sleeping disorder on May 13, 2013.

15.  No communication earlier than May 13, 2013, from the Veteran may be reasonably construed to be a claim, formal or informal, for service connection for insomnia.



CONCLUSIONS OF LAW

1.  The November 1996 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The July 2011 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

4.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right elbow disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria to establish service connection for a right elbow disability, secondary to left elbow cellulitis, are met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria to establish service connection for blurred vision are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria to establish service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

8.  The criteria to establish service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

9.  The date of April 12, 2012, was properly assigned as the effective date for a temporary total disability rating for convalescence for lumbar spine surgery.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

10.  The date of August 1, 2012, was properly assigned as the effective date for discontinuance of a temporary total disability rating for convalescence for lumbar spine surgery.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).

11.  The reduction in the rating assigned for the Veteran's lumbar spine disability, from 40 percent to 20 percent effective January 1, 2013, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.73, Diagnostic Code 5242 (2015).

12.  The criteria for an effective date for service connection for urinary urgency of September 10, 2010 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

13.  The criteria for an effective date for service connection for erectile dysfunction of September 10, 2010 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

14.  The criteria for an effective date for special monthly compensation based on loss of use of a creative organ of September 10, 2010 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

15.  The criteria for an effective date for service connection for peripheral neuropathy of the right lower extremity of September 10, 2010 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

16.  The criteria for an effective date for service connection for abdomen and flank surgery scars of September 10, 2010 have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).

17.  The criteria for an effective date for service connection for insomnia prior to May 13, 2013 have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

March 2013, December 2013, and January 2014 letters notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his rating claims and informed the Veteran how VA rates a disability and determines an effective date.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains the Veteran's service treatment records (STRs) and relevant post-service medical treatment records.  In light of the actions of the RO, the Board finds that all obtainable relevant records have been associated with the claims file.

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for right shoulder, left shoulder, and blurry vision disorders.  However, as will also be discussed in more detail below, an examination or opinion is not necessary due to a lack of credible lay or medical evidence of any such disability for decades after service.  In essence, there is no credible lay or medical evidence of symptoms continuing since service, nor is there an indication that links these claimed disorders to the Veteran's military service.  Therefore, VA examinations are not warranted for these claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

B.  Headaches

In September 1976, the Veteran blacked out while in a restaurant.  He hit his head on a table and had headaches for three subsequent weeks.

The Veteran was treated for daily headaches in June 1980.

In June 1985, the Veteran was treated for headaches that occurred secondary to medication he had been given for prostatitis.

A service treatment record from December 1992 reflects that the Veteran had headaches for years.

A February 1994 service physical examination report reflects that the Veteran's head and neurologic system were normal.  On an accompanying Report of Medical History, the Veteran indicated that he had frequent or severe headaches.  It was specified that he had headaches at least three to five times a week.

The May 1996 service retirement physical report shows that the Veteran's head and neurologic system were normal.  On an accompanying Report of Medical History, the Veteran indicated that he had frequent or severe headaches.  It was specified that he had headaches at least three to five times a week.

In a November 1996 RO decision, service connection was denied for headaches.  The RO indicated that the evidence failed to show a disability for which compensation may be established.  In November 1996, notice of the decision was sent to the Veteran.  The Veteran did not file a notice of disagreement concerning the denial of service connection for headaches.

A September 2010 VA treatment record reflects that the Veteran experienced headaches two or three times per month.  The examiner opined that the headaches might be secondary to the Veteran's neck pain.  Subsequent VA treatment notes reflect that the Veteran was receiving follow-up treatment for headaches.

The newly submitted treatment records show that the Veteran is receiving current treatment for headaches.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for headaches is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.

C.  Right Elbow

A February 1994 service physical examination report reflects that the Veteran's upper extremities were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not know if he had experienced painful or "trick" shoulder or elbow.

The May 1996 service retirement physical report shows that the Veteran's upper extremities were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not know if he had experienced painful or "trick" shoulder or elbow.

A VA treatment record from November 1997 contains the Veteran's complaints of right elbow pain for the prior two months.  The note reflects that the Veteran worked as a building maintenance technician, and he got his right elbow stuck between a couple of walls.  

An X-ray of the right elbow taken in May 1999 revealed a small bony fragment at the posterior olecranon which the interpreter felt may represent a small fracture fragment.

In January 2009, the Veteran was treated for tennis elbow.

A March 2009 X-ray of the right elbow revealed normal anatomic alignment.  There was a small ossific density within the soft tissues near the insertion of the triceps tendon.  The examiner thought that triceps tendinosis may be present; alternatively, there might be posttraumatic changes.

The Veteran underwent right elbow surgery in May 2009 for lateral epicondylitis.

In a July 2011 RO decision, service connection was denied for a right elbow disorder.  The RO indicated that the evidence failed to show evidence of a right elbow condition while the Veteran was on active duty; the RO also found that there was no evidence that the Veteran's right elbow disorder was secondary to a service-connected disorder.  The Veteran did not file a notice of disagreement concerning the denial of service connection for a right elbow disability.

Subsequent VA treatment notes reflect that the Veteran was receiving follow-up treatment for a right elbow disorder.  Additional newly submitted lay statements from the Veteran show a possible connection between his right elbow disability and his service-connected left elbow cellulitis.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a right elbow disorder is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.

III.  Service Connection Claims

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Right Elbow

The Veteran has claimed that he has a right elbow disability secondary to his service-connected left elbow cellulitis.  Specifically, he asserts that he has had to use his right elbow to compensate for restricted use of his left elbow.

On VA compensation and pension examination in November 2010, the examiner opined that the Veteran had a right elbow ulnar tendon rupture due to compensating for decreased function of his left elbow due to left elbow cellulitis.

This evidence indicates that the Veteran's current right elbow disability is indeed associated with the Veteran's service-connected left elbow cellulitis.  Notably, no medical treatment provider has provided an alternative etiology for the right elbow disorder other than as due to compensating for the Veteran's service-connected left elbow cellulitis.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's diagnosed right elbow disorder was caused secondary to his service-connected left elbow cellulitis.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection for a right elbow disorder as secondary to service-connected left elbow cellulitis is warranted.  38 C.F.R. § 3.310(a).

C.  Blurred Vision

A June 1985 service treatment record contains the Veteran's denial of experiencing blurred vision.

An optometry note from August 1991 contains the Veteran's complaint of watery eyes.  It was noted that the Veteran wore glasses all of the time.  He had myopia.

A service treatment record from December 1992 reflects that the Veteran had episodes of watery eyes for years.  An optometry examination yielded normal results.

A February 1994 service physical examination report reflects that the Veteran's eyes were normal.  Distant vision was noted to be 20/400+ correctable to 20/25 for the right eye, and 20/400+ correctable to 20/20 for the left eye.  On an accompanying Report of Medical History, the Veteran indicated that he had eye trouble.  It was specified that the Veteran wore glasses.

The May 1996 service retirement physical report shows that the Veteran's eyes were normal.  Distant vision was noted to be 20/400+ correctable to 20/20 for the right eye, and 20/400+ correctable to 20/20 for the left eye.  On an accompanying Report of Medical History, the Veteran indicated that he had eye trouble.

An optometry consult from January 2012 reflects that the Veteran complained of blurry vision.  The examiner gave a new prescription for the Veteran's glasses.

The evidence clearly shows that the Veteran suffers from blurry vision.  However, the medical evidence suggests that the Veteran's only diagnosed disability of the eyes is myopia.  The Board notes that, myopia (nearsightedness) is considered a congenital defect which is not subject to service connection. 38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia. See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed eye disability is not a disability for which service connection may be established.

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). However, the record contains no competent evidence of an additional eye disability related to military service.  While the record reflects that the Veteran was diagnosed with myopia, the record contains no competent evidence of any additional disability imposed on these conditions as a result of military service or a service-connected disability. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for blurred vision, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.

D.  Right and Left Shoulder Disabilities

In August 1981, the Veteran was treated for a possible muscular strain around his left scapula.

A February 1994 service physical examination report reflects that the Veteran's upper extremities were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not know if he had experienced painful or "trick" shoulder or elbow.

The May 1996 service retirement physical report shows that the Veteran's upper extremities were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not know if he had experienced painful or "trick" shoulder or elbow.

Subsequent treatment records are negative for a diagnosis of a disability of either shoulder.

The Board finds that service connection for right and left shoulder disabilities is not warranted.  While the Veteran was treated once for a possible left shoulder muscular strain while he was on active duty, this injury appears to have been acute and transitory, as no other treatment for a diagnosable left shoulder disability is of record.  No chronic disorder of either the right or left shoulder has been identified at any point during the period on appeal.  
	
The Veteran clearly experiences pain in his bilateral shoulders.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although the Veteran has claims to have current right and left shoulder disabilities,  the Board finds that his contentions are outweighed by the Veteran's medical providers who have considered the Veteran's complaints of shoulder pain but have not found that the complaints are the result of an actual disability.  As such, the requirement that there be current disability has not been met.  See Holton, supra.  Service connection is not available for right and left shoulder disabilities, as there is no current diagnosis of a right and/or left shoulder disability.

IV.  Temporary Total Disability Rating following Lumbar Spine Surgery

A.  Law and Regulations

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  Such rating will be effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2015).  

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).

B.  Analysis

Here, a temporary total disability rating based on the need for convalescence due to surgery for a service-connected lumbar spine disability has been granted effective April 12, 2012, and ending August 1, 2012.  The Veteran asserts entitlement to an earlier effective date and a later termination date for the temporary total rating.

The essential facts are not in dispute.  The Veteran had back surgery on April 12, 2012 at the Kansas City VA Medical Center.  Subsequently, a VA treatment record dated July 2, 2012, reflects that the Veteran was happy with his progress since his surgery.  The examiner indicated that the surgery site was well healed, and the Veteran was instructed that the Veteran could return to his teaching position at a local college that month on light duty.  The Veteran returned to his work as a teacher on July 8, 2012, albeit in a light duty status.

The Veteran and his attorney have offered no argument in favor of an earlier effective date for the temporary total disability rating.  Indeed, the medical record shows, and the Veteran has acknowledged, that he was admitted to the hospital for his lumbar spine surgery on April 12, 2012.  38 C.F.R. § 4.30 indicates that total temporary disability ratings based on convalescence will be effective the date of hospital admission; as such, the effective date of April 12, 2012 was properly assigned by the RO.

Concerning the termination date, the Veteran said that if he were employed in an occupation requiring more physical requirements, returning to work in July 2012 would not have been possible.  The Veteran's attorney has requested convalescence for at least six months following the April 12, 2012 surgery.

While the Board is sympathetic to the Veteran's argument, there is no factual dispute that the Veteran was medically cleared to return to his employment as a teacher as of July 2, 2012, and that he did indeed return to his job as of July 8, 2012, albeit in a light-duty status.  38 C.F.R. § 4.30 indicates that total temporary disability ratings based on convalescence continue for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2015).  Here, the first day of the month following the Veteran's hospital discharge was May 1, 2012.  The temporary total rating continued for a period of 3 months until August 1, 2012.  As such, the termination date was properly assigned by the RO in accordance with the provisions of 38 C.F.R. § 4.30.  A further extension was not warranted, as the Veteran was medically cleared to return to work on July 2, 2012.

V.  Rating Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When reducing a Veteran's disability evaluation, the RO must comply with the procedural requirements set forth in 38 C.F.R. § 3.105(e).  This section specifically provides that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  Id.  The RO must then advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level.  If additional evidence is not received within the 60 day period, the RO is to take final action and the award is to be reduced or discontinued effective the last day of the month in a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

With respect to whether the evidentiary requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application.  This is because the Veteran's evaluation had not been in effect for a period of five years or more.  The 40 percent disability rating for the lumbar spine disability was effective September 10, 2010, until the reduction effective January 1, 2013.  See 38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

By a rating decision dated in July 2012, the RO proposed to reduce the disability rating for the Veteran's lumbar spine disability from 40 percent to 20 percent, and the Veteran was advised of the same.  The RO took final action in October 2012, reducing the rating for the lumbar spine disability from 40 percent to 20 percent, effective January 1, 2013.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).  The question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

In the October 2012 RO decision promulgating the rating reduction, the RO recognized that the Veteran had undergone lumbar spine surgery in April 2012.  The RO cited a VA treatment report from July 2, 2012, in which the Veteran expressed his satisfaction with his progress since his April 2012 surgery.  No other medical reports or history were cited in the specific decision promulgating the reduction.  

In reviewing both the proposal to reduce, as well as the decision promulgating the reduction, the RO clearly did not make a specific determination that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  Moreover, the RO did not apply 38 C.F.R. §§ 4.1 and 4.2 or Schafrath, as the RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that the evidence reflected an actual change in the disability.  

The Board emphasizes that whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Schafrath, 1 Vet. App. at 594.  

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this limited issue must be granted, and the 40 percent rating for the Veteran's lumbar spine disability restored, effective January 1, 2013.

VI.  Effective Date Claims

A.  Law and Regulations

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2015).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ." 38 C.F.R. § 3.155(a) (2015).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  
	
The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  See 38 C.F.R. § 3.400 (2015) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

VA has a "well-established" duty to maximize a claimant's benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).  Therefore, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim. Adams, 568 F.3d at 960 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)).

B.  Effective Date for Service Connection for Urinary Urgency, Erectile Dysfunction, Special Monthly Compensation Based on Loss of Use of a Creative Organ, Peripheral Neuropathy

In correspondence date stamped as received by the RO on September 10, 2010, the Veteran initiated a claim for an increased rating for a lumbar spine and hernia residuals.  

A VA treatment record from October 2010 contains an examiner's assessment of mechanical low back pain to the right leg indicating radiculopathy, explainable by the Veteran's L3-4 central stenosis, status post L4-S1 fusion in 1994.

The Veteran underwent VA compensation and pension examination for his spine on November 5, 2010.  It was noted that the Veteran had no history of urinary incontinence, although he experienced urinary urgency and frequency.  The daytime voiding interval was reported to be one to two hours with one voiding per night.  The Veteran reported experiencing erectile dysfunction.  The Veteran said that when he walked his dog, his right leg would go numb.  The examiner indicated that the Veteran had right lower extremity radicular pain that was at least as likely as not due to the Veteran's surgery for his back.

On VA compensation and pension examination in November 2010 for his hernia, the Veteran reported persistent intermittent pain in the left lower quadrant that would often radiate into his left testicle and scrotum.  The examiner noted the presence of pain and scarring.  

In a July 8, 2011 rating decision, the RO granted an increased disability rating of 40 percent for the lumbar spine disability pursuant to Diagnostic Code 5242 (for degenerative arthritis of the spine), effective September 10, 2010.  A noncompensable disability rating was continued for the left inguinal hernia.  The RO noted the Veteran's post-operative hernia complications including fibrosis and persistent pain syndrome but did not address the painful scarring as a separate evaluation.

On April 27, 2012, the Veteran filed a claim for a temporary total disability rating due to surgery performed on his service-connected lower back disorder.

In a July 24, 2012 rating decision, the RO granted service connection for urinary urgency, erectile dysfunction, and peripheral neuropathy of the right lower extremity as secondary to the service-connected lumbar spine disability.  The RO noted that the rating decision of July 8, 2011 did not grant service connection for urinary frequency, erectile dysfunction, or peripheral neuropathy of the right lower extremity associated with the Veteran's spine condition, although a VA examiner had confirmed the diagnoses of urinary urgency, erectile dysfunction, and peripheral neuropathy and associated them with the service-connected spine condition.  As such, the RO said that service connection on a secondary basis should have been granted, along with special monthly compensation for loss of use of a creative organ.  The RO assigned an effective date of November 5, 2010, as that was the date of the VA examination.

In a December 2013 decision, an earlier effective date of October 28, 2010 was granted for service connection for peripheral neuropathy of the right lower extremity, as a VA medical report from October 28, 2010 revealed chronic right lower extremity radiculopathy related to his back condition.  The RO also granted service connection for left inguinal flank and abdomen scars.  The RO concluded that the prior rating decision dated July 8, 2011, failed to properly identify and separately evaluate the Veteran's abdominal surgery scarring associated with his hernia post-operative residuals.  The RO assigned an effective date of November 5, 2010, as that was the date of the VA examination.

In this case, the Veteran's attorney has argued that an earlier effective date of September 10, 2010, is warranted for the grant of service connection for urinary urgency, erectile dysfunction, special monthly compensation for loss of use of a creative organ, peripheral neuropathy of the right lower extremity, and left inguinal flank and abdomen scars.  On this record, the Board agrees.  Urinary urgency, erectile dysfunction, peripheral neuropathy of the right lower extremity, and left inguinal flank and abdomen scars were all identified by VA examiners as distinct residuals of the Veteran's service connected lumbar spine disorder and residuals of a hernia.  These identifications were made in the process of developing claims for increased ratings for the Veteran's service-connected lumbar spine disorder and residuals of a hernia.  As such, the claims for service connection for these residuals are part and parcel of the underlying claim for increased ratings for the lumbar spine and residuals of a hernia.

There is no question that the claim for increased ratings for the lumbar spine and residuals of a hernia was date-stamped as received by VA on September 10, 2010.  As such, for the purposes of this decision, September 10, 2010, is effectively the date of claim for service connection for urinary urgency, erectile dysfunction, special monthly compensation for loss of use of a creative organ, peripheral neuropathy of the right lower extremity, and left inguinal flank and abdomen scars.

Accordingly, the Veteran's claim for an effective date for service connection for urinary urgency, erectile dysfunction, special monthly compensation for loss of use of a creative organ, peripheral neuropathy of the right lower extremity, and left inguinal flank and abdomen scars back to September 10, 2010 is granted.  Any reasonable doubts as to the facts of this claim are resolved in his favor.  38 C.F.R. § 3.102 (2015).

C.  Effective Date for Service Connection for Insomnia

In a statement signed on May 7, 2013 and received by VA on May 13, 2013, the Veteran requested that the VA open a claim for disability compensation benefits for sleeping disorders as a direct service-connected disability, or as secondary to back and neck conditions.  He said that he had not slept well since his back surgery in April 2012.

In a March 2014 decision, the RO granted service connection for insomnia disorder (claimed as sleeping disorder), effective May 13, 2013.

On review of all evidence, both lay and medical, the Board finds than an earlier effective date is not warranted.  The RO's assignment of the May 13, 2013 effective date is based on the date of the Veteran's claim of entitlement to service connection for a sleeping disorder; there is no dispute as to the date of receipt of that claim.  Notably, the Veteran's attorney has not asserted that a prior, unadjudicated claim for service connection for a sleeping disorder had been filed.  No prior VA examiner had identified insomnia as a residual of another service-connected disability.  The Board finds that there is no evidence of record prior to May 13, 2013, that can be interpreted as a claim for service connection for insomnia.  That date of receipt of the claim was more than one year following separation from service; therefore, the appropriate effective date is the date of receipt of the claim on May 13, 2013.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for headaches, is granted; to this extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim of service connection for a right elbow disorder, is granted; to this extent only, the appeal is allowed.

Entitlement to service connection for a right elbow disability, claimed as secondary to service-connected left elbow cellulitis, is granted.

Entitlement to service connection for blurred vision is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to a temporary total disability rating earlier than April 12, 2012, for convalescence following lumbar spine surgery is denied.

Entitlement to a temporary total disability rating beyond August 1, 2012, for convalescence following lumbar spine surgery is denied  

The rating reduction from 40 percent to 20 percent disabling, effective January 1, 2013, for a lumbar spine disability, was improper; a 40 percent disability rating for a lumbar spine disorder is restored effective January 1, 2013, subject to the laws and regulations governing monetary benefits.

An effective date of September 10, 2010, for the award of service connection for urinary urgency is granted, subject to the laws and regulations governing monetary benefits.

An effective date of September 10, 2010, for the award of service connection for erectile dysfunction is granted, subject to the laws and regulations governing monetary benefits.

An effective date of September 10, 2010, for the award of special monthly compensation based on the loss of use of a creative organ is granted, subject to the laws and regulations governing monetary benefits.

An effective date of September 10, 2010, for the award of service connection for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing monetary benefits.

An effective date of September 10, 2010, for the award of service connection for left inguinal flank and abdomen scars is granted, subject to the laws and regulations governing monetary benefits.

Entitlement to an effective date prior to May 13, 2013 for the grant of service connection for insomnia disorder is denied.


REMAND

I.  Service Connection for Headaches, GERD, DDD of the Cervical Spine, Radiculopathy of the Bilateral Upper Extremities

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

The Veteran seeks service connection for headaches.  He also seeks service connection for GERD, DDD of the cervical spine, and radiculopathy of the bilateral upper extremities, all as secondary to his service-connected lumbar spine disorder.  He asserts that pain medication he has been prescribed has caused his GERD; he also asserts that his cervical spine disorder and radiculopathy are due to a bad placement of his head and neck during a prior lumbar spine surgery.

As reviewed above, service treatment records document in-service treatment for headaches, and current treatment records show current treatment for headaches.  Further, current treatment records also document diagnoses of GERD, DDD of the cervical spine, and radiculopathy of the bilateral upper extremities.  See treatment records from September 2010, November 2010, and November 2013.   However, there is insufficient competent medical evidence on file to make a decision on these claims.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current headaches, GERD, DDD of the cervical spine, and radiculopathy of the bilateral upper extremities.

II.  Increased Ratings

The Veteran last underwent VA compensation and pension examination for his lumbar spine disorder and its residuals (to include urinary urgency, peripheral neuropathy of the right lower extremity, erectile dysfunction, and surgical scar) in June 2012; for his hernia and its residuals in April 2013; for his left elbow cellulitis in April 2013; and his insomnia disorder in March 2014.  Recent submissions by the Veteran and his attorney have asserted that his symptomatology for all of these disorders has increased since his last VA examinations.

Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  In light of the Veteran's assertions of increased symptoms, remand is required to obtain updated treatment records and afford the Veteran an updated VA examination that reflects the current symptomatology reflected by his lumbar spine, urinary urgency, peripheral neuropathy of the right lower extremity, erectile dysfunction, scars of the low back, abdomen and flank, hernia, left elbow cellulitis, and insomnia disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any disability manifest by headaches, GERD, degenerative disc disease of the cervical spine, and/or radiculopathy of the bilateral upper extremities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current headache disability, GERD, cervical spine disability, and radiculopathy of either upper extremity.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  If not related to service, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability was incurred secondary to or aggravated by service connected disability, to specifically include as secondary to the Veteran's service-connected lower back disability.

The examiner is requested to specifically discuss the Veteran's assertions of having GERD secondary to pain medication prescribed for his service-connected lumbar spine disorder, and the Veteran's assertions of having cervical spine and upper extremity radiculopathy secondary to back neck placement during a prior lumbar spine surgery.

Any opinion expressed must be accompanied by a complete rationale.

3.  Then, arrange for the Veteran to undergo VA orthopedic and neurological examination(s), by (an) appropriate physician(s), at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination. 

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine disability, to specifically include urinary urgency, peripheral neuropathy of the right lower extremity, and erectile dysfunction.  The examiner must clearly identify whether any such problems constitute separately ratable neurological manifestation(s) of the service-connected lumbar spine disability.

Concerning urinary urgency, the examiner must comment on the Veteran's daytime and nighttime voiding intervals.  If the wearing of absorbent materials is required, the examiner is requested to specify how often they must be changed.

Concerning the Veteran's peripheral neuropathy of the right lower extremity, the examiner must state whether there is complete or incomplete paralysis of the affected nerve.  If incomplete paralysis is present, the examiner must provide an opinion as to whether it is mild, moderate, moderately severe, or severe.

Concerning erectile dysfunction, the examiner is requested to identify any deformity of the penis, to include loss of erectile power.

Orthopedic examination - The physician must conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  

The physician must render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician must indicate the point at which pain begins.  In addition, the physician must indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner must express any such additional functional loss in terms of additional degrees of limited motion.

If muscle spasm or guarding is present, the examiner must state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Considering all orthopedic and neurological findings, the physician must also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his thoracolumbar and/or cervical spine disabilities, the examiner must specify their frequency and duration.

Finally, the examiner must provide commentary as to the effect of the thoracolumbar spine disabilities, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

4.  Then, arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), to determine the current severity of his left inguinal hernia.  

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report must include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  Each examiner must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

The examiner is asked to respond to the following:

(a).  Identify all symptoms associated with the Veteran's left inguinal hernia.

(b).  Indicate whether there are postoperative, recurrent hernia, readily reducible and not well supported by truss or belt;

(c).  Indicate whether there are symptoms of small, postoperative, recurrent hernia or unoperated irremediable hernia, not well supported by truss or not readily reducible; 

(d). Indicate whether there are symptoms of large, postoperative, recurrent hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

5.  Then, schedule the Veteran for a VA skin examination to determine the severity of his service-connected left elbow cellulitis, and scars of the low back, abdomen, and flank surgeries.  All such efforts shall be documented in the claims file.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

Following a review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a).  Describe all manifestations of the Veteran's left elbow cellulitis and scars of the low back, abdomen, and flank surgeries.

b).  Indicate the percentage of the Veteran's entire body that is affected by his left elbow cellulitis alone and by his scars of the low back, abdomen, and flank surgeries alone, and specific findings should be made as to the percentage of exposed areas affected by each disability. 

c)  Indicate whether the scars of the low back, abdomen, and flank surgeries are linear, deep, superficial, unstable, and/or painful.

d).  Indicate whether the Veteran's left elbow cellulitis requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period. 

e).  Indicate the effect the left elbow cellulitis, and scars of the low back, abdomen, and flank surgeries has, if any, on the Veteran's current level of occupational impairment.

All opinions should be set forth in detail and explained in the context of the record.  In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  

6.  Schedule the Veteran for an updated examination to
assess the current severity of his insomnia disability.  The examiner is asked to review the claims file and medical records prior to the examination.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact his insomnia disability has on work.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


